DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation 10 to 100°C, and the claim also recites “20 to 60°C” and “25 to 40°” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11-14, and 21-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hare et al. (WO02/44265A1).
Regarding claim 1, the Hare et al. (hereinafter Hare) reference discloses an elastomer component (Abstract) comprising: 
a function body made of an elastomer material (Abstract; Page 16, Lines 12-18); and 
a fluorine layer (Page 17, Lines 11-16) arranged on the outside of the function body; 
wherein the elastomer component is capable of being exposed to blow-by gases by an internal combustion engine.
Regarding claim 2, the Hare reference discloses the function body is formed by a first elastomer and the fluorine layer is formed by a second elastomer (Page 16, Lines 20-32), further wherein the first elastomer differs from the second elastomer in that it comprises adsorbed fluorine (Page 14, Lines 1-17).
Regarding claim 3, the Hare reference discloses the fluorine layer and the function body are formed from the same elastomer material, further wherein the fluorine layer is formed by adsorption of fluorine in the elastomer material through fluorination of the surface of the function body with introduced elastomer material, further wherein absorption of fluorine atoms at the polymer chains of the elastomer material is by introduction of fluorine on the surface of the function body (Page 16, Lines 20-32). MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  Claim 3 is anticipated by Hare.  The process by which the layers are made is not a patentable distinction.
Regarding claim 4, the Hare reference discloses the elastomer material of the fluorine layer or the function body comprises a siloxane (claims 8-10).
Regarding claim 5, the Hare reference discloses the elastomer material of the fluorine layer or the function body comprises a methyl vinyl silicone rubber with fluorine- containing groups (Page 16, Line 20-Page 17, Line 16).
Regarding claim 9, the Hare reference discloses at least one side of the function body facing a blow-by gas comprises the fluorine layer, and the function body is completely enclosed by the fluorine layer (e.g. Page 5, Lines 9-11).
Regarding claim 11, the Hare reference discloses the fluorine layer has a first fluorine content and the function body has a second fluorine content, wherein the first fluorine content is larger than the second fluorine content (Page 17, Lines 11-16).
Regarding claim 12, the Hare reference discloses the elastomer component comprises at least one cantilever or undercut (Page 16, Lines 12-18, inherent through the different inventions listed).
Regarding claim 13, the Hare reference discloses the elastomer component comprises a valve member of a control valve, a non-return valve, a valve, a venting valve, a pressure relief valve or a diaphragm-shaped actuator, and comprises pressure control valves, or a seal, including a piston seal, shaft seal, housing seal, valve seal, or line seal (Page 16, Lines 12-18).
Regarding claim 14, the Hare reference discloses the invention substantially as claimed. MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  Claim 14 is anticipated by Hare.  The process by which the elastomer component is made is not a patentable distinction.
Regarding claim 21, the Hare reference discloses a blow-by gas treating device comprising: an elastomer component, as claimed in claim 1; wherein the elastomer component is moveable and is exposed to at least a part of blow-by gas of an internal combustion engine (Page 16, Lines 12-18).
Regarding claim 22, the Hare reference discloses the blow-by gas treating device comprises an oil separator, a valve, a compressor or a turbine (Page 16, Lines 12-18).
Regarding claim 23, the Hare reference discloses an elastomer component, as claimed in claim 1.
MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  Claim 23 is anticipated by Hare.  The process by which the elastomer component is made is not a patentable distinction.
Regarding claim 24, the Hare reference discloses a system configured for discharge and feeding of blow-by gas of an internal combustion engine, wherein the system comprises: a blow-by gas emerging from an engine bay of the internal combustion engine that is received and at least partially circulated back into a combustion cycle of the internal combustion engine (Page 16, Lines 12-18); and at least one elastomer component, as claimed in claim 1, arranged to be exposed to at least part of the blow-by gas.

Claim(s) 15-16 and 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Moeller (DE102009058910A1).
Regarding claim 15, the Moeller reference discloses a method for producing an elastomer component exposed to blow-by gases, the method comprising: introducing an elastomer substrate into a process chamber; evacuating of the process chamber; supplying of a first gas composition comprising elemental fluorine gas, such that the process chamber comprises elemental fluorine gas at a process chamber concentration; tempering the elastomer substrate in the process chamber for a tempering period under conversion of the first gas composition into a second gas composition and under forming of the fluorine layer of the elastomer component by fluorinating the surface of the elastomer substrate; removing of the second gas composition comprising elemental fluorine gas and hydrogen fluoride from the process chamber; and removing of the elastomer component from the process chamber (Abstract).
Regarding claim 16, the Moeller reference discloses the first gas composition comprises elemental fluorine gas and at least one other gas selected from a group consisting of nitrogen, helium, and argon, or another inert gas (Para. [0003]).
Regarding claim 18, the Moeller reference discloses the pressure in the process chamber is less than 10-2 mbar after the evacuating (Fig. 2).
Regarding claim 19, the Moeller reference discloses arranging a fluorine layer on the outside of a function body in a blow-by gas treating device, wherein elastomer components comprise the function body made of an elastomer material (Abstract), wherein the elastomer component is capable of being exposed to blow-by gases.
Regarding claim 20, the Moeller reference discloses increasing a chemical stability of the elastomer components to reduce the precipitation of pollutants from blow-by gases in the elastomer component to reduce the precipitation of manganese (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hare.
Regarding claim 6, the Hare reference discloses the invention substantially as claimed in claim 3.
However, the Hare reference fails to explicitly disclose the elastomer material of the fluorine layer or the function body comprises a tensile strength of 1 to 20 N/mm2.
It would have been obvious to one of ordinary skill in the art at the time of filing to use materials having the claimed tensile strength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide optimal sealing pressure. In re Aller, 105 USPQ 233.
Regarding claim 7, the Hare reference discloses the invention substantially as claimed in claim 3.
However, the Hare reference fails to explicitly disclose the elastomer material of the fluorine layer or the function body comprises an average density of 1.4 to 1.7 g/cm3.
It would have been obvious to one of ordinary skill in the art at the time of filing to use materials having the claimed average density, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide optimal sealing pressure. In re Aller, 105 USPQ 233.
Regarding claim 8, the Hare reference discloses the invention substantially as claimed in claim 3.
However, the Hare reference fails to explicitly disclose the elastomer material of the fluorine layer or the function body comprises a Shore A hardness of 35 to 90.
It would have been obvious to one of ordinary skill in the art at the time of filing to use materials having the claimed hardness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide optimal sealing pressure. In re Aller, 105 USPQ 233.
Regarding claim 10, the Hare reference discloses the invention substantially as claimed in claim 1.
However, the Hare reference fails to explicitly disclose the fluorine layer has an average layer thickness or fluorine penetration depth of 0.01 to 20 pm.
It would have been obvious to one of ordinary skill in the art at the time of filing to use materials having the claimed average layer thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide optimal sealing pressure. In re Aller, 105 USPQ 233.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller.
Regarding claim 10, the Moeller reference, as best understood, discloses the invention substantially as claimed in claim 15.
However, the Moeller reference fails to explicitly disclose the tempering is performed at 10 to 1000C, in particular 20 to 60°C, preferably at 25 to 40°C.
It would have been obvious to one of ordinary skill in the art at the time of filing to use materials having the claimed tempering temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide optimal sealing pressure. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675